Dismissed and Memorandum Opinion filed October 27, 2022.




                                      In The

                    Fourteenth Court of Appeals

                              NO. 14-22-00591-CV

                         JERROD HOYLE, Appellant

                                        V.
    507 HOSEA STREET LLC, A SEPERATE SERVICES OF EWALD
                  INVESTMENTS LLC, Appellee

                   On Appeal from the County Court at Law
                         Washington County, Texas
                       Trial Court Cause No. 2022-101

                         MEMORANDUM OPINION

      This is an appeal from a judgment signed August 2, 2022. The notice of
appeal was filed August 9, 2022. To date, our records show that appellant has not
paid the appellate filing fee. See Tex. R. App. P. 5 (requiring payment of fees in
civil cases unless party is excused by statute or by appellate rules from paying
costs). Tex. Gov’t Code § 51.207 (appellate fees and costs).
      On October 6, 2022, this court ordered appellant to pay the appellate filing
fee on or before October 17, 2022 or the appeal was subject to dismissal without
further notice. Appellant has not paid the appellate filing fee or otherwise
responded to the court’s order. Accordingly, we dismiss the appeal. See Tex. R.
App. P. 42.3(c) (allowing involuntary dismissal of case because appellant has
failed to comply with notice from clerk requiring response or other action within
specified time).


                                      PER CURIAM

Panel consists of Chief Justice Christopher and Justices Wise and Hassan.




                                        2